Citation Nr: 0012235	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-10 547 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a disorder 
characterized by upper back and neck pain.

3.  Entitlement to an initial compensable evaluation for 
patellofemoral pain syndrome of the left knee.  

4.  Entitlement to an initial compensable evaluation for 
patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from April 1994 to July 1997.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

The veteran filed a timely appeal with respect to an initial 
rating of the disabilities of the veteran's knees.  Inasmuch 
as the question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has re-
characterized the rating issues on appeal as set forth on the 
title page.


FINDINGS OF FACT

1.  A claim for service connection for a low back disorder is 
plausible. 

2.  There is no medical evidence linking any neck or upper 
back disorder to service.  

3.  The symptomatology manifested by patellofemoral pain 
syndrome of the left knee more nearly results in no more than 
slight impairment.

4. The symptomatology manifested by patellofemoral pain 
syndrome of the right knee more nearly results in no more 
than slight impairment.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a low back disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The veteran's claim of entitlement to service connection 
for a disorder characterized by upper back and neck pain is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for an initial evaluation of 10 percent, but 
no greater, for patellofemoral pain syndrome of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5257 (1999).

4. The criteria for an initial evaluation of 10 percent, but 
no greater, for patellofemoral pain syndrome of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; third, there must 
be competent evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based upon application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such a condition.  That evidence must be medical, 
unless is relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.


A.  Low Back Disorder

The veteran filed a claim for service connection for a low 
back disorder in June 1997.  Service medical records 
documents complaints of low back pain in service.  
Assessments and diagnoses included chronic low back pain 
secondary to hypermobility, lumbar strain, back strain with 
complications and degenerative disc disease, and back pain 
associated with degenerative disc disease.  An October 1996 
MRI revealed a narrowing of the spinal canal at L4-5, 
characterized as probably secondary to congenitally short 
pedicles, and an October 1996 entry, associated with a 
diagnosis of low back pain secondary to degenerative disc 
disease, contains findings linking degenerative disc disease 
to a congenital disorder.  Diagnoses in February 1997 
included low back pain secondary to nerve root impingement 
secondary to congenitally short pedicles. 

A VA neurological examination during September 1997 resulted 
in an impression of lumbar strain with intermittent radicular 
complaints, and an examination of the spine resulted in a 
diagnosis of congenital defect lumbosacral spine.  Given the 
nature of the findings in service, which included 
degenerative disc disease and back strain, and the proximity 
to the current diagnoses of the in-service findings, which 
included strain with intermittent radicular complaints and a 
congenital defect which findings in service suggest may be 
related to the degenerative disc disease identified in 
service, the veteran's claim for service connection for a low 
back disorder is plausible.  As such, it is well grounded.  

B.  Upper Back and Neck Disorder

The veteran seeks service connection for an upper back and 
neck disorder.  A September 1997 VA examination report, under 
the heading of diagnosis, makes reference, in this respect, 
simply to a non-disabling condition of the neck, with 
instructions to view the separate examination report.  
Reports of VA examinations conducted at that time, however, 
do not reflect a diagnosis of a disorder of the neck, upper 
back, or upper spine.  

An August 1997 examiner's report refects findings that 
include subluxation of the cervical and thoracic spine, but 
does not identify an impression or diagnosis of an underlying 
disorder.  These findings do not constitute a diagnosis of an 
underlying disorder, and the claims file does not reflect 
such a diagnosis.  

However, assuming, arguendo, that the vague reference to a 
non-disabling condition of the neck is medical evidence of a 
current diagnosis, service medical records do not document 
findings suggesting the presence of a disorder of the neck or 
cervical spine in service, and the claims file does not 
reflect the opinion of a medical practitioner linking any 
current disorder of the neck or upper back to service.  
Without such evidence, the veteran's claim for service 
connection, which lacks competent evidence of a nexus to 
service, is not well grounded.  

II.  Knees

This appeal arises from an initial rating decision, which 
established service connection for the disabilities at issue 
and assigned those disabilities initial evaluations.  
Therefore, it is not the present level of disability which is 
of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings must be assigned for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Patellofemoral pain syndrome of the left knee and 
patellofemoral pain syndrome of the right knee are each 
evaluated as noncompensable under diagnostic code 5257, 
pertaining to impairment of the knee.  Under that diagnostic 
code, recurrent subluxation or lateral instability, warrants 
a 10 percent evaluation where slight and a 20 percent 
evaluation where moderate.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

In addition, compensation is available for limitation of 
flexion and extension of the knee.  Limitation of flexion to 
60 degrees warrants a noncompensable evaluation, limitation 
flexion to 45 degrees warrants a 10 percent evaluation, and 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension to five degrees warrants a 
noncompensable evaluation, limitation of extension to ten 
degrees warrants a 10 percent evaluation, and limitation of 
extension to 15 degrees warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Although those provisions have no bearing in 
assessing the severity of a disability under Diagnostic Code 
5257, Johnson v. Brown, 9 Vet. App. 7, 11 (1996), they are 
relevant in determining whether there is loss of range of 
motion.  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation. 

Service medical records document complaints of knee pain and 
impairment.  Furthermore, a February 1997 medical board 
diagnosed bilateral patellofemoral pain syndrome, and the 
veteran was discharged from service based upon his 
disability.  

Records generated since the veteran filed this claim in June 
1997, however, reflect relatively limited objective findings.  
During a VA examination in September 1997, the veteran 
complained of knee pain and subluxation associated with 
activity.  The examiner was unable to elicit evidence of 
impairment, such as instability or subluxation, and indicated 
that the entire range of motion of the knee was without pain.  
The examiner, who noted that deep knee bends resulted in 
audible popping sounds, indicated that the veteran's knee 
conditions did not represent a disability.  

During a VA examination in April 1999, x-ray examinations 
were negative.  Although the veteran again complained of pain 
with activity, he walked with a normal gait and possessed 
symmetric muscle bulk in both extremities.  Range of motion 
in both knees was present from full extension to 135 degrees 
flexion.  There was, however, some pain with resisted knee 
extension and patellar compression.  There was also laxity to 
varus described as mild to moderate in the right knee and 
mild in the left knee.  The examiner observed 5/5 strength in 
both knees and indicated that the veteran was able to squat 
with some crepitus, although the veteran had some pain on 
returning to standing.  The impression was bilateral 
patellofemoral pain, probably secondary to mild 
chondromalacia.  The examiner added that the veteran's major 
disability resulted from increasing pain with prolonged 
standing during the course of the day at work.  According to 
the examiner, it was clearly possible that at times of 
"flare-up" the veteran might experience increased levels of 
disability.  However, according to the examiner, without 
testing at the time of such flare-up it would be impossible 
to quantify the level of disability present during a flare-
up.  The examiner added that the veteran had until that time 
"been capable of working his normal tour of duty and [was] 
functioning well."  

These findings do not suggest a significant overall level of 
disability resulting from the veteran's bilateral knee 
disorders, since the veteran's separation from service.  
However, in light of the limited evidence of instability 
during the most recent examination, the evidence during that 
examination of at least some pain upon exertion, the 
possibility of periods of flare up, and the recent history of 
a knee disability of sufficient severity to require 
separation from service, the Board finds that the veteran's 
knee disorder more nearly approximates a level of disability 
compatible with slight impairment, and, therefore, warrants a 
10 percent evaluation for each knee.  

However, the veteran's knee disabilities, which have remained 
largely unchanged throughout the course of the time period in 
question, is not so significant that it warrants 
characterization as moderate.  Although the examiner 
indicated at one point that varus testing right knee produced 
findings, characterized as mild to moderate, the paucity of 
positive findings in other areas of testing and the overall 
apparent lack of significant impact to date on the veteran's 
ability to function on a day to day basis, as evidenced not 
only by the examiner's comments but by the absence of records 
of treatment for the veteran's knee disorder or of any 
documentation of time lost from work, suggest that the 
veteran's overall level of disability is no more than slight. 

The Board has also considered the holdings in VAOGCPREC 23-97 
and 9-98.  In these two opinions, the General Counsel held 
that a separate rating for arthritis may be awarded when the 
veteran is rated under the provisions of Diagnostic Code 
5257, if additional disability is present.  For such 
additional disability to be present, the service-connected 
disability must meet the criteria for a zero percent rating 
under diagnostic codes 5260 and 5261.  Pain associated with 
use, however, is not so significant that it produces loss of 
motion analogous to a limitation of flexion to 60 degrees or 
limitation of extension to 15 degrees, and x-ray evidence 
does not reflect the presence of arthritis, service 
connection for which has not been established.  A separate 
evaluation for each knee based upon limitation of motion, 
thus, is not warranted.  Therefore, an evaluation of 10 
percent, but no greater than 10 percent, is warranted for 
each knee based upon slight impairment.  


ORDER

A claim for service connection for a low back disorder is 
well grounded.

A claim for service connection for a disorder characterized 
by upper back and neck pain is denied.  

An initial 10 percent evaluation for patellofemoral pain 
syndrome of the left knee is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

An initial 10 percent evaluation for patellofemoral pain 
syndrome of the right knee is granted, subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

As noted above, service medical records document impressions 
that included degenerative disc disease, as well as lumbar 
strain and chronic back pain.  Although an October 1996 
magnetic resonance imaging (MRI) report reflects that no disc 
herniation was discovered at that time, that report reflects 
that there was narrowing of the spinal canal at the L4-L5 
level, characterized as probably secondary to the veteran's 
congenitally short pedicles.  Further, a May 1997 report of a 
Physical Evaluation Board reflects a diagnosis of low back 
pain secondary to nerve root impingement secondary to 
congenitally short pedicles.  These documents raise some 
question as to etiology of the veteran's complaints in 
service, as well as to whether an underlying congenital 
disorder was aggravated in service, and if so whether such 
aggravation constituted the natural progression of the 
veteran's disease.  

The veteran underwent a VA examination of the spine in 
September 1997.  That examination resulted only in a 
diagnosis of congenital defect lumbosacral spine, non-
disabling, no DeLuca factors elicited.  However, that 
examination report does not reflect that an MRI was 
performed.  Although the examination report appears to 
reflect that x-rays were ordered, an x-ray report is not 
associated with the claims file, and the examiner did not 
comment on the results of any x-ray examination which the 
veteran might have undergone.  Furthermore, the report does 
not offer an opinion as to whether there may have been an 
aggravation in service of the underlying congenital defect of 
the spine that was diagnosed, and the report does not reflect 
that service medical records or the claims file was reviewed.  
Finally, the contemporaneous impression by a VA neurologist 
of lumbar strain with intermittent radicular complaints 
raises additional questions concerning the etiology of the 
veteran's complaints.  Particularly given assessments, 
impressions and diagnoses in service that included not only 
lumbar strain, but degenerative joint disease and nerve root 
impingement secondary to congenitally short pedicles, as well 
as the possibility that an underlying disorder may have been 
aggravated during service, further examination to ascertain 
the nature and etiology of any current back disorder is 
warranted.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should obtain reports of any 
x-ray examinations of the spine that were 
conducted in connection with the 
September 1997 VA examination.  If such 
x-ray examinations were not conducted, or 
if the reports are not available, the RO 
should so indicate in a memorandum placed 
in the claims file.  

2.  Thereafter, the RO should afford the 
veteran a VA examination by a neurologist 
and an orthopedic examiner to identify 
the nature and etiology of any back 
disorder present.  After reviewing the 
claims file, the examiners should 
identify all back disorders present.  For 
each disorder, the examiners should 
indicate whether the disorder was present 
in service.  For each disorder determined 
to have been present in service, 
congenital or otherwise, the examiners 
should indicate whether the disorder 
clearly and unmistakably existed prior to 
service.  If so, the examiners should 
indicate whether there was an overall 
worsening or deterioration of the 
disorder during service, as opposed to a 
temporary flare-up.  If there was a 
deterioration of the disorder during 
service, the examiners should indicate 
whether the deterioration of the disorder 
constituted simply the natural 
progression of the disease.  All 
indicated tests or studies, including x-
ray and/or MRI examination, should be 
performed and considered in rendering the 
opinions requested.  The examiners should 
provide a complete rationale for each 
conclusion provided and should comment on 
evidence associated with the claims file.  
The examiners attention is directed to 
the prior VA examinations conducted in 
September 1997, as well as various 
findings, assessments, impressions, and 
diagnoses in service relating to a back 
disorder.  These included at various 
points in time, lumbar strain, 
degenerative disc disease, and low back 
pain secondary to nerve root impingement 
secondary to congenitally short pedicles.  
The claims file must be made available to 
the examiners for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 



